NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 26 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


SERGIO PABLO,                                     No. 14-16128

             Petitioner - Appellant,              D.C. No. 3:13-cv-00627-EMC

   v.
                                                  MEMORANDUM*
W.L. MONTGOMERY, Warden,

             Respondent - Appellee.

                     Appeal from the United States District Court
                       for the Northern District of California
                     Edward M. Chen, District Judge, Presiding

                              Submitted June 22, 2015**

Before:       HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        California state prisoner Sergio Pablo appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s denial of

a habeas corpus petition, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011),

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Pablo contends that the trial court violated his rights to a fair trial and

impartial jury by denying his motion for a new trial based on alleged juror

misconduct. In light of the nature of the extrinsic evidence to which the jury was

exposed, the overwhelming evidence of guilt, and the record as a whole, Pablo has

not shown that any alleged juror misconduct had a “substantial and injurious effect

or influence in determining the jury’s verdict.” See Brecht v. Abrahamson, 507
U.S. 619, 623 (1993) (internal quotations omitted); Sassounian v. Roe, 230 F.3d
1097, 1109 (9th Cir. 2000) (enumerating factors in determining prejudice from

jurors’ exposure to extrinsic evidence). Accordingly, the state court’s conclusion

that Pablo was not entitled to a new trial was not contrary to, or an unreasonable

application of, clearly established federal law. See 28 U.S.C. § 2254(d)(1).

      AFFIRMED.




                                           2                                        14-16128